UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 600 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer Bingham McCutchen LLP 355 South Grand Ave., Suite 4400 Los Angeles, CA 90071-3106 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period: September 30, 2014 Item 1. Reports to Stockholders. INTERNATIONAL EQUITY FUND GLOBAL EQUITY FUND EMERGING MARKETS FUND INTERNATIONAL SMALL CAP EQUITY FUND CORE PLUS FIXED INCOME FUND CREDIT FOCUS YIELD FUND ANNUAL REPORT For the year ended September 30, 2014 Brandes International Equity Fund Dear Shareholder: The Brandes International Equity Fund (Class I Shares) returned 5.61% during the 12 months ended September 30, 2014. For the same period, the Fund’s benchmark, the MSCI EAFE Index, rose 4.25%. In this letter, we will discuss sector-, country- and stock-specific factors that affected the Fund’s performance and describe changes in its composition during the fiscal year. In addition, we will share insight into how the Fund is currently positioned for the future. The Markets The past 12 months marked an eventful period for international equity markets, with a number of geopolitical and macroeconomic concerns affecting investor sentiment. In Europe, recent data on stagnating economic growth seemed to overshadow the European Central Bank’s suggested readiness to provide more aggressive stimulus to support the euro zone’s fragile recovery.In addition, political tensions between Ukraine and Russia weighed on investor sentiment. Even though Russian equities rebounded in the second quarter of 2014, the escalation of the crisis brought investor fear anew. The road was no less bumpy for other emerging markets. Following the downturn in mid-2013, the asset class had a major comeback in the second quarter of 2014, only to decline again in the third quarter. Worry over slowing economic growth persisted, while fears that the U.S. Federal Reserve was moving closer to raising interest rates again caused investor concern. Also putting pressure on market sentiment was the uncertainty over the pro-democracy protest in Hong Kong against the Chinese government. The Fund The Fund’s telecommunication services holdings made up the majority of the top 10 contributors to performance. France-based Orange, Telecom Italia, Japan’s NTT, Mexico’s America Movil and China Mobile performed well for the 12-month period, returning more than 25% each. Additionally, the Fund benefited from its allocation to financial services, most notably Italy-based Intesa Sanpaolo and Dutch insurer AEGON. Also helping performance were U.K.-based pharmaceutical firm AstraZeneca and French multi utility SUEZ Environnement. The Fund’s positions in food & staples retailing hurt returns during the period. Most of the Fund’s holdings in this industry are domiciled in the United Kingdom, where the food retailing landscape has been challenging. With economic conditions still difficult, discount retailers have been able to steal market share from traditional grocers such as Wm Morrison and Tesco. Nonetheless, we remain convinced that these companies represent attractive businesses with value in their 1 Brandes International Equity Fund property portfolios, as well as in their non-core and international assets. Additionally, we are attracted to their capacity to improve cost structures. Tesco, the leading food retailer in the United Kingdom and one of the largest retailers globally, saw its shares hit particularly hard this quarter after reports of further market-share slippage. In addition, the company issued a trading statement where it disclosed an overstatement of its expected profit for the first half of the year, primarily attributed to the accelerated recognition of commercial income and delayed accrual of costs. The company’s senior management, which was newly appointed from outside of Tesco, is leading the review. While most headlines have focused on domestic operations, we see substantial value in Tesco’s non-U.K. assets and in their real estate holdings. We are closely monitoring the unfolding situation to determine its potential impact on our estimate of Tesco’s intrinsic value. From a country perspective, Italy and France helped returns meaningfully, driven mainly by our positions in Orange, Telecom Italia and Intesa Sanpaolo. Conversely, the Fund’s allocation to the United Kingdom weighed on performance, mostly due to the food & staples retailers discussed above. During the period, the investment team divested the Fund’s positions in some of the aforementioned top performers, namely AstraZeneca, NTT and SUEZ Environnement, as their shares appreciated toward our estimates of their intrinsic values. The team also sold off a few of the Fund’s large allocations, including France-based multinational energy company Total, German automaker Daimler and Japanese photography and imaging company Fujifilm Holdings. In our view, volatility in emerging markets over the last 12 months provided fertile ground for the patient investor seeking out-of-favor companies with attractive long-term prospects. The investment team took this opportunity to initiate positions in China Mobile, as well as Russia-based Gazprom and LukOil. Additionally, the team added two developed-market companies which have significant exposures to emerging markets, namely Hong Kong-based conglomerate First Pacific and Austria-based Erste Group Bank. First Pacific owns telecom, food product, and infrastructure businesses in the Philippines and Indonesia, while Erste Group Bank derives the majority of its profitability from Eastern Europe. Outlook The last 12 months have been marked by a rash of world events that seemed to have led to an elevated level of concern in equity markets globally. As one of the first firms to bring a global perspective to value investing, Brandes understands that while macroeconomic events should be considered, they affect each individual business differently. Our established global research infrastructure, including a deep bench of analysts with extensive knowledge about their specific industries, allows us to think and invest independently from the market consensus. 2 Brandes International Equity Fund As always, thank you for your business and continued trust. Sincerely yours, The Brandes International Large-Cap Investment Committee Brandes Investment Trust Amelia Morris, CFA, Luiz Sauerbronn, Jeff Germain, CFA, Brent Woods, CFA, Shingo Omura, CFA Past performance does not guarantee future results. Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund. You could lose money on your investment in the Fund, or the Fund could underperform other investments. The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests.Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments in the report for complete holdings information. Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not a recommendation to buy or sell any security. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. 3 Brandes International Equity Fund Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The MSCI EAFE (Europe, Australasia, Far East) Index with net dividends measures the equity market performance of developed markets in Europe, Australasia, and the Far East. One cannot invest directly in an index. MSCI has not approved, reviewed or produced this report, makes no express or implied warranties or representations and is not liable whatsoever for any data in the report. You may not redistribute the MSCI data or use it as a basis for other indices or investment products. The Brandes International Equity Fund is distributed by Quasar Distributors, LLC. 4 Brandes International Equity Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes International Equity Fund – Class I from September 30, 2004 to September 30, 2014 and in the Morgan Stanley Capital International EAFE Index. Value of $10,000 Investment vs Morgan Stanley Capital International EAFE (Europe, Australasia and Far East) Index Average Annual Total Return Periods Ended September 30, 2014 One Five Ten Since Year Years Years Inception(1) Brandes International Equity Fund Class A* 5.47% 5.10% 5.40% 8.61% Class A* (with maximum sales charge) -0.60% 3.87% 4.77% 8.25% Class C* 4.64% 4.25% 4.57% 7.78% Class E* 5.38% 5.13% 5.43% 8.64% Class I 5.61% 5.26% 5.61% 8.85% Morgan Stanley Capital International EAFE Index 4.25% 6.56% 6.32% 4.92% The inception date is January 2, 1997. * Performance shown prior to January 31, 2011 for Class A shares reflects the performance of Class I shares adjusted to reflect Class A expenses. Performance shown prior to January 31, 2013 for Class C shares reflects the performance of Class I shares adjusted to reflect Class C expenses. Performance shown prior to October 6, 2008 for Class E shares reflects the performance of Class I shares adjusted to reflect Class E expenses. 5 Brandes International Equity Fund Performance data quoted represents past performance; past performance does not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 6 Brandes Global Equity Fund Dear Shareholder: The Brandes Global Equity Fund (Class I Shares) returned 10.46% during the12 months ended September 30, 2014. For the same period, the MSCI World Index rose 12.20%. In this letter, we will review sector-, country- and stock-specific factors that affected the Fund’s performance and describe changes in its composition during the 2014 fiscal year. In addition, we will share insight into how the Fund is currently positioned for the future. The Markets Global equity markets moved higher in the period as positive themes seemed to outdo negative ones during much of the last 12 months. Continued investor confidence on the strength of the U.S. economy and a measured reduction of the Federal Reserve’s quantitative easing program contributed significantly to market optimism, as did a generally accommodative monetary policy in Europe and Japan. A number of investor concerns somewhat tempered the markets’ rise. These included uncertainty over the Russia-Ukraine conflict and data on stagnating euro zone economic growth, which appeared to have offset the European Central Bank’s suggested readiness to provide more aggressive stimulus to support the region’s fragile recovery. In Japan, economic reports indicating sluggish growth contributed to sending markets lower in the period. Moreover, worries over slowing economic expansion in Latin America and China weighed on global markets in the first quarter of 2014. The Fund The Fund’s positive absolute performance during the fiscal year was driven mainly by investments in the United States, France and Italy, and especially in the telecommunication services and financials sectors. In each of these countries and sectors, we believe the benefits of individual stock selection show well, as Fund holdings generally fared better compared to those in the benchmark. During the period, telecommunication services holdings performed strongly, and our allocation to the sector has been the largest contributor to absolute and relative returns. Holdings that did particularly well included: Telecom Italia and France’s Orange SA in the diversified telecommunication services industry; as well as Mexico’s America Movil, Brazil’s TIM Participacoes and China Mobile in the wireless telecommunication services industry. In July, China Mobile formally announced a jointly established telecommunications tower company between China’s three state-owned wireless carriers (China Mobile, China Unicom, and China Telecom). The partnership was made to help reduce individual spending, allow for the companies to share 7 Brandes Global Equity Fund infrastructure, and ultimately increase each carrier’s network coverage and quality. While industry watchers had already speculated on the transaction for months, China Mobile’s share price appreciated on the formal announcement. America Movil announced — also in July — that it would begin to take measures to reduce its share in the Mexican telecommunications services market to below 50%. Possible measures include spinning off its cellular towers so that it can lease them at market rates, and divesting some of its assets on the east coast of Mexico. This asset disposal plan is popularly viewed as a pragmatic step for America Movil to appease the new regulator. The market seemed to welcome the news as it alleviated some of the uncertainty related to the new regulations in the Mexican telecommunication services sector, which had weighed on America Movil’s shares for several months. We believe the company is well-managed and has a strong competitive position in many markets with attractive, long-term growth prospects. Moreover, it also has a strong balance sheet and generates significant free cash flow. The Fund’s significant exposure to the food & staples retailing industry was the most significant performance detractor in the period.Most of the Fund’s holdings are domiciled in the United Kingdom, where the food retailing landscape has been challenging for the last few years. With economic conditions still difficult, discount retailers have been able to steal market share from traditional grocers such as Wm. Morrison, J. Sainsbury, and Tesco. Nonetheless, we remain convinced that these companies represent attractive businesses with additional value in their property portfolios, as well as in their non-core and international assets. Tesco’s shares were hit particularly hard this quarter after reports of further market-share slippage. In addition, the company issued a trading statement where it disclosed an overstatement of its expected profit for the first half of the year, primarily attributed to the accelerated recognition of commercial income and delayed accrual of costs. The company’s senior management, which was newly appointed from outside of Tesco, is leading a review of the situation, which will be concluded by late October 2014. While most headlines have focused on domestic operations, we see substantial value in Tesco’s non-U.K. assets and in its real estate holdings. We are closely monitoring the unfolding situation to determine its potential impact on our estimate of Tesco’s intrinsic value. As always, the Fund’s allocations are a result of our bottom-up stock selection process and not the result of top-down views on the relative attractiveness of specific sectors, industries or regions. Among the decisions made during the period, we divested the Fund’s positions in a number of holdings, including: U.S.-based semiconductor firm Intel; France’s Total SA and Orange SA; U.K.-based pharmaceutical firm Astra Zeneca; Brazil’s Banco Santander Brasil; and Italy’s Intesa Sanpaolo. 8 Brandes Global Equity Fund New buys during the period included China Mobile, Turkish bank Turkiye Garanti, and U.K.-based British Sky Broadcasting, HSBC Holdings, Tesco and Barclays. Outlook The Fund’s 2014 fiscal year was marked by a rash of world events that seemed to have led to an elevated level of concern in equity markets globally. As one of the first firms to bring a global perspective to value investing, Brandes understands that while macroeconomic events should be considered, they affect each individual business differently. Our established global research infrastructure, which includes a deep bench of analysts with extensive knowledge about their specific industries, allows us to think and invest independently from the market consensus. As always, thank you for your business and continued trust. Sincerely yours, The Brandes Global Large-Cap Investment Committee Brandes Investment Trust Brent Fredberg, Kenneth Little, CFA, Brian Matthews, CFA, Ted Kim, CFA, James Brown, CFA Past performance does not guarantee future results. Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund. You could lose money on your investment in the Fund, or the Fund could underperform other investments. The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed 9 Brandes Global Equity Fund currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Current and future portfolio holdings are subject to risk. Free cash flow: Operating cash flow less capital expenditures Please refer to the Schedule of Investments in the report for complete holdings information. Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not a recommendation to buy or sell any security. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P., in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The MSCI World Index with net dividends measures the equity market performance of developed markets. MSCI has not approved, reviewed or produced this report, makes no express or implied warranties or representations and is not liable whatsoever for any data in the report. You may not redistribute the MSCI data or use it as a basis for other indices or investment products. The Brandes Global Equity Fund is distributed by Quasar Distributors, LLC. 10 Brandes Global Equity Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes Global Equity Fund – Class I from its inception (October 6, 2008) to September 30, 2014 and in the Morgan Stanley Capital International World Index. Value of $10,000 Investment vs Morgan Stanley Capital International World Index Average Annual Total Return Periods Ended September 30, 2014 One Three Five Since Year Years Years Inception(1) Brandes Global Equity Fund Class A* 10.18% 16.92% 9.46% 8.98% Class A* (with maximum sales charge) 3.83% 14.63% 8.17% 7.91% Class C* 9.34% 16.06% 8.59% 8.12% Class E 10.20% 16.91% 9.41% 8.99% Class I 10.46% 17.21% 9.67% 9.20% Morgan Stanley Capital International World Index 12.20% 17.93% 10.86% 10.35% The inception date is October 6, 2008. * Performance shown prior to January 31, 2011 for Class A shares reflects the performance of Class I shares adjusted to reflect Class A expenses.Performance shown prior to January 31, 2013 for Class C shares reflects the performance of Class I shares adjusted to reflect Class C expenses. 11 Brandes Global Equity Fund Performance data quoted represents past performance; past performance does not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 12 Brandes Emerging Markets Fund Dear Shareholder: The Brandes Emerging Markets Fund (Class I Shares) returned 7.41% during the 12 months ended September 30, 2014. For the same period, the Fund’s benchmark, the MSCI Emerging Markets Index, rose 4.66%. In this letter, we will discuss sector-, country- and stock-specific factors that affected the Fund’s performance and describe changes in the Fund’s composition during the past year. In addition, we will share insight into how the Fund is currently positioned for the future. The Markets The last 12 months provided a good example of how volatility is nothing unusual for the emerging-market asset class. Worry over slowing economic growth persisted, while a number of major political events in some emerging countries added to investor concerns. These included the civil unrest in Turkey that started in mid-2013, the ongoing tensions between Russia and Ukraine, and the pro-democracy protest in Hong Kong against the Chinese government. Moreover, speculation about the U.S. Federal Reserve’s timing for reducing its quantitative easing program also affected market sentiment. In the second quarter of 2014, investors seemed to warm up to emerging markets after the fragile five (Brazil, South Africa, India, Indonesia and Turkey) undertook economic reforms which included interest-rate increases. However, the asset class declined again in the third quarter as fears that the Fed was moving closer to raising interest rates caused investor concern about a potential repeat of last year’s sell-off. Despite these factors, the MSCI Emerging Markets Index recorded gains for the 12-month period. The Fund The Fund’s allocation to materials represented the strongest contributor to both absolute and relative performance as India-based agrochemical company UPL Limited delivered a stellar return of 140% over the last 12 months. Also aiding performance were several holdings in consumer staples, most notably Egypt’s Eastern Tobacco and South Korea’s beverage company Lotte Chilsung. From a country perspective, the Fund benefited most from its positions in India. Aside from UPL Limited, conglomerate Reliance Infrastructure, Indian Oil and Tata Chemicals performed well during the period, returning over 60% each. The Fund’s allocation to information technology detracted from performance, mainly due to our underweights in the internet software & services and semiconductors & semiconductor equipment industries. Additionally, some of the Fund’s positions in consumer discretionary hurt returns, including Chinese down apparel manufacturer Bosideng and Hong Kong’s specialty retailer Luk Fook Holdings. 13 Brandes Emerging Markets Fund Amid the geopolitical tensions between Russia and Ukraine, it is not surprising that our Russian holdings weighed on performance. These included Sberbank, LukOil, Gazprom and TCS Group, a retail bank which is domiciled in Cyprus but conducts the majority of its business in Russia. We are monitoring the situation closely and have maintained our holdings in Russia. During the period, the investment team exited the Fund’s positions in a number of companies as their shares appreciated toward our estimates of their intrinsic values. Sold-off positions included Eastern Tobacco, Chinese logistics company Sinotrans, Singapore-based electronic manufacturing services company Flextronics and petrochemical company Saudi Basic Industries. Exemplifying the Fund’s flexible approach, the team initiated positions in companies that are domiciled in “off-index” countries, such as Panamanian Copa Holdings, Hong Kong-based Lifestyle International Holding, as well as Standard Chartered and ITE Group (ITE), both headquartered in the United Kingdom. ITE, the sixth-largest exhibition organizer in the world by revenue and the third-largest in emerging markets, is essentially a Russian company with over 65% of operating profit coming from Russia and another 20% from its operations in Central Asia and Caucasus (e.g., Kazakhstan, Uzbekistan). ITE’s business model is “asset light” with very little fixed assets. The company’s real asset value comes in intangible and intellectual form (i.e., the brands of its trade shows, logistics expertise in running large events in emerging markets, relationships with key event venue stakeholders). These assets are difficult to expropriate, which we see as an advantage, especially in times of crisis, such as the ongoing conflict in Russia. Pursuant to its asset-light business model, ITE’s cost structure is largely variable in nature. Exhibition space and marketing can quickly be scaled back as needed, and the company has adequate lead time (about six to nine months) in terms of bookings and deposits for each event. ITE’s profit margins have been fairly stable, and because of the low capital expenditures, the operations are free-cash-flow generative, leading to strong returns on invested capital and a solid balance sheet. Obvious key risks associated with the investment in ITE include the company’s direct economic exposure to Russia and Ukraine, as well as foreign-exchange fluctuations, not only in relation to the Russian ruble but also to other currencies of emerging countries in which ITE operates. In addition, the company intends to grow its business, especially among emerging markets in Asia, through acquisitions, which may pose a risk for capital misallocation. Measuring these risks against ITE’s current share price, which has been negatively affected by the Russia-Ukraine crisis escalation, we believe the investment offers an attractive risk/reward tradeoff. 14 Brandes Emerging Markets Fund Outlook The number of events — and the gravity of some of them — evolving in emerging markets seemed to have led many short-term oriented investors and speculators to take on a risk on, risk off approach to emerging-market stocks. This can be seen in the market sentiment swings toward the asset class just over the last several months. As long-time investors in emerging markets, however, we understand that while macroeconomic events need to be considered, they affect each emerging-market company differently. Our established global research infrastructure, which encompasses a team of analysts with extensive knowledge about their specific industries, allows us to think and invest independently from the market consensus. As always, thank you for your business and continued trust. Sincerely yours, The Brandes Emerging Markets Investment Committee Brandes Investment Trust Gerardo Zamorano, CFA, Christopher Garrett, CFA, Louis Lau, CFA, Douglas Edman, CFA, Greg Rippel, CFA Past performance does not guarantee future results. Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund. You could lose money on your investment in the Fund, or the Fund could underperform other investments. The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial 15 Brandes Emerging Markets Fund fluctuations or a steady devaluation relative to the U.S. dollar. Investments in small and medium capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments in the report for complete holdings information. Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not considered a recommendation to buy or sell any security. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. Free cash flow: The cash that a company is able to generate after laying out the money required to maintain or expand its asset base; calculated as operating cash flow minus capital expenditures. Return on invested capital: Net income minus dividends divided by total capital; used to assess a company’s efficiency at allocating the capital under its control to profitable investments. Index Guide The MSCI Emerging Markets Index with gross dividends measures equity market performance of emerging markets. One cannot invest directly in an index. MSCI has not approved, reviewed or produced this report, makes no express or implied warranties or representations and is not liable whatsoever for any data in the report. You may not redistribute the MSCI data or use it as a basis for other indices or investment products. The Brandes Emerging Markets Fund is distributed by Quasar Distributors, LLC. 16 Brandes Emerging Markets Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes Emerging Markets Fund – Class I from September 30, 2004 to September 30, 2014 and in the Morgan Stanley Emerging Markets Index. Value of $10,000 Investment vs Morgan Stanley Capital Emerging Markets Index Average Annual Total Return Periods Ended September 30, 2014** One Five Ten Since Year Years Years Inception(1) Brandes Emerging Markets Fund Class A 7.09% 7.13% 11.56% 8.84% Class A (with maximum sales charge) 0.94% 5.87% 10.90% 8.49% Class C* 6.38% 6.35% 10.71% 8.03% Class I 7.41% 7.39% 11.80% 9.11% Morgan Stanley Capital International Emerging Markets Index 4.66% 4.76% 11.03% 7.06% The inception date is August 20, 1996. * Performance shown prior to January 31, 2013 for Class C shares reflects the performance of Class I shares adjusted to reflect Class C expenses. ** Prior to January 31, 2011, the Advisor managed a private investment fund with an investment objective, investment policies and strategies that were, in all material respects, equivalent to those of the Brandes Emerging Markets Fund. The performance information shown for the Class I shares for periods before January 31, 2011 is that of the private investment fund and reflects the net expenses of the private investment fund. The performance of the private investment fund prior to January 31, 2011 is based on a calculation method that is different from the standardized calculation method prescribed by the SEC. The performance information shown for the Class A shares has been adjusted to reflect the differences in the net expense ratios between the Class I and A shares. The private investment fund was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. 17 Brandes Emerging Markets Fund Performance data quoted represents past performance; past performance does not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 18 Brandes International Small Cap Equity Fund Dear Shareholder: The Brandes International Small Cap Equity Fund (Class I Shares) returned 8.67% during the 12 months ended September 30, 2014. For the same period, the Fund’s benchmark, the S&P Developed Ex-U.S. SmallCap Index, rose 4.86%. In this letter, we will review sector-, country- and stock-specific factors that affected the Fund’s performance and describe changes in its composition during the past year. In addition, we will share insight into how the Fund is currently positioned for the future. The Markets The past 12 months marked an eventful period for international equity markets, with a number of geopolitical and macroeconomic concerns affecting investor sentiment. In Europe, recent data on stagnating economic growth seemed to overshadow the European Central Bank’s suggested readiness to provide more aggressive stimulus to support the euro zone’s fragile recovery.In addition, political tensions between Ukraine and Russia weighed on investor sentiment. Even though Russian equities rebounded in the second quarter of 2014, the escalation of the crisis brought investor fear anew. The road was no less bumpy for other emerging markets. Following the downturn in mid-2013, the asset class had a major comeback in the second quarter of 2014, only to decline again in the third quarter. Worry over slowing economic growth persisted, while fears that the U.S. Federal Reserve was moving closer to raising interest rates again caused investor concern. Also putting pressure on market sentiment was the uncertainty over the pro-democracy protest in Hong Kong against the Chinese government. Amid this background, international small-cap equities, as represented by the S&P Developed Ex-U.S. SmallCap Index, recorded gains for the 12-month period ended September 30, 2014. The Fund Our overweight to and stock selection within utilities contributed most to outperformance. Notable contributors in this sector included electric utilities India-based Reliance Infrastructure, Brazil’s Copel and First Philippine Holdings. Also helping performance was the Fund’s allocation to materials, where positive returns were driven by Europe-based interrelated cement companies Italcementi, Ciments Francais and Italmobiliare. Besides holdings in utilities and materials, other positive contributors included Egypt’s Eastern Tobacco, Canadian Sierra Wireless, India-based battery maker Exide Industries and Brazilian Marfrig Global Foods. 19 Brandes International Small Cap Equity Fund Main performance detractors included several of the Fund’s consumer discretionary holdings, most notably British multiline retailer Debenhams, Belgium-based distributor D’Ieteren and Canadian mini-conglomerate Dorel Industries. Estate agent LSL Property Services and household product company McBride, both based in the United Kingdom, as well as Switzerland’s Micronas Semiconductor also hurt returns during the 12-month period. There were a number of new additions to the Fund during the period, including real-estate investment trust Macquarie Mexican REIT, Japanese power tool manufacturer Hitachi Koki and U.K.-based telecommunications testing company Spirent Communications. In addition to these purchases, other major fund activity included the divestments of Ciment Francais, Sierra Wireless, Switzerland’s Panalpina World Transport, and South Korean beverage company Lotte Chilsung. Furthermore, the investment team took the opportunity of Dorel Industries’ share-price decline in recent months to increase the Fund’s allocation to the company. Based in Canada, Dorel Industries (Dorel) is a consumer product conglomerate operating in three product segments: juvenile, home furnishings and leisure. Dorel’s brands — which include Schwinn and Cannondale bicycles, as well as Cosco and Safety 1st baby gears — enjoy a good market share in their respective categories. The company has faced some challenges recently related to the tepid economic recovery in North America and Europe, which together account for about 90% of sales. In addition, increased competition in the juvenile product segment has resulted in reduced market share for the company. The situation worsened for Dorel after its Chinese product suppliers decided to compete against the company by selling their own branded products.To address these challenges, Dorel is taking measures to restructure its business, including acquiring a Chinese juvenile product manufacturer. Aside from the operational issues, the company increased its financial leverage with recent acquisitions and has a poor corporate governance structure with dual-class shares that serves to concentrate voting power with the controlling family. Despite these challenges and risks, we believe Dorel’s positive cash-flow generation, its established branded-product portfolio and, most importantly, its share price combine to present an attractive investment case for the patient investor. Outlook The past year has been an overall positive period for international small-cap equities, although much of the asset class’ strong performance earlier in the period was offset by the decline during the third quarter of 2014. 20 Brandes International Small Cap Equity Fund A rash of world events over the last few months seemed to have led to an elevated level of concern in equity markets globally. As one of the first firms to bring a global perspective to value investing, Brandes understands that while macroeconomic events should be considered, they affect each individual business differently. Our established global research infrastructure, which encompasses a team of analysts with extensive knowledge about their specific industries, allows us to think and invest independently from the market consensus. As always, thank you for your business and continued trust. Sincerely yours, The Brandes Small-Cap Investment Committee Brandes Investment Trust Mark Costa, CFA, Robert Gallagher, CFA, Yingbin Chen, CFA, Ralph Birchmeier, CFA, Luiz Sauerbronn Past performance does not guarantee future results. Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund. You could lose money on your investment in the Fund, or the Fund could underperform other investments. The values of the Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. In addition, the performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Fund invests. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Investments 21 Brandes International Small Cap Equity Fund in small and medium capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments in the report for complete holdings information. Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not considered a recommendation to buy or sell any security. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. Index Guide The S&P Developed Ex-U.S. SmallCap Index with gross dividends measures the equity performance of small capitalization companies from developed markets around the world, excluding the United States. Please note that all indices are unmanaged and are not available for direct investment. The Brandes International Small Cap Equity Fund is distributed by Quasar Distributors, LLC.­ 22 Brandes International Small Cap Equity Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes International Small Cap Fund – Class I from September 30, 2004 to September 30, 2014 and in the S&P Developed Small Cap – Excluding U.S. Index (“S&P Developed Small Cap – Ex. U.S. Index”) for the same period. Value of $10,000 Investment vs S&P Developed Small Cap – Ex. U.S. Index Average Annual Total Return Periods Ended September 30, 2014** One Five Ten Since Year Years Years Inception(1) Brandes International Small Cap Fund Class A 8.36% 13.29% 9.05% 10.63% Class A (with maximum sales charge) 2.13% 11.96% 8.40% 10.27% Class C* 7.60% 12.45% 8.23% 9.80% Class I 8.67% 13.56% 9.31% 10.90% S&P Developed Small Cap – Ex. U.S. Index 4.86% 9.17% 8.78% 7.08% The inception date is August 19, 1996. * Performance shown prior to January 31, 2013 for Class C shares reflects the performance of Class I shares adjusted to reflect Class C expenses. ** Prior to February 1, 2012, the Advisor managed a private investment fund with an investment objective, investment policies and strategies that were, in all material respects, equivalent to those of the Brandes International Small Cap Fund.The performance information shown for the Class I shares for periods before February 1, 2012 is that of the private investment fund and reflects the net expenses of the private investment fund. The performance of the private investment fund prior to February 1, 2012 is based on a calculation method that is different from the standardized calculation method prescribed by the SEC. The performance information shown for the Class A shares has been adjusted to reflect the differences in the net expense ratios between the Class I and A shares. The 23 Brandes International Small Cap Equity Fund private investment fund was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. Performance data quoted represents past performance; past performance does not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 24 Brandes Core Plus Fixed Income Fund Dear Shareholder: The Brandes Core Plus Fixed Income Fund (Class I Shares) gained 4.10% during the 12 months ended September 30, 2014, while its benchmark, the Barclays U.S. Aggregate Bond Index, returned 3.96%. In this letter, we will examine the sector- and security-specific factors that affected the Fund’s performance. We will also review changes in the Fund’s composition during the fiscal year and how the Fund is positioned for the future. The Markets Fixed-income markets maintained their upward trajectory for the most part of the last 12 months amid a number of positive themes that helped drive returns in all taxable bond sectors. These included 1) continued easy monetary policy globally, especially in the United States; 2) strength of the U.S. economy, which has outperformed its developed-country peers; and 3) low volatility for much of the period. In February, the Board of Governors of the Federal Reserve System welcomed Janet Yellen as its 15th Chair, taking over the helm from Ben Bernanke to begin her four-year term in arguably the world’s most influential central bank. Ms. Yellen leads the Fed in determining the direction of U.S. monetary policy, pursuing three objectives: inflation control, full employment and stable economic growth. Capital markets had a generally positive reaction to the new Fed leader amid expectations that she would adhere to Mr. Bernanke’s blueprint on tapering the Fed’s quantitative-easing program as the U.S. economy gains further steam. Toward the close of the Fund’s fiscal year, the fixed-income markets experienced mini bouts of volatility, leading to negative returns for many taxable fixed-income asset classes in the third quarter of 2014. Treasury rates continued their largely unexpected downward path at the beginning of the quarter — with the 10-year U.S. Treasury touching a 2014 year-to-date low of 2.34% in late August. The persistent strength of U.S. Treasuries thus far in 2014 appeared to be fueled by Fed policy. While the central bank has been gradually unwinding the past several years’ easy monetary policy, it remains highly accommodative and historically unprecedented. During much of the 12-month period, geopolitical concerns weighed on investor sentiment. In the second quarter of 2014, the market was focused on the Russian annexation of Crimea, while in the third quarter the focus was on the escalation of violence from the Islamic State. 25 Brandes Core Plus Fixed Income Fund The Fund The Fund’s positive absolute performance during the fiscal year was led primarily by holdings in floating rate securities backed by pools of private student loans. Electric utilities were also a strong contributor to performance during the period. The largest detractor from performance was the duration positioning of the Fund. We have biased the Fund within our range for higher interest rates in the long term by maintaining a relatively shorter duration in the range of 80-85% of the benchmark. This positioning detracted from performance as the 10-year U.S. Treasury rate dropped by approximately 0.15% during the trailing 12 months. During the third quarter, the Fund initiated a new position in Cloud Peak Energy (6.375% coupon rate, maturing in March 2024 and a rating of B1/BB-). Cloud Peak Energy is a pure play coal miner. It is the lowest-cost player in the lowest cost-mining region in the world — the Powder River Basin, located in southeast Montana and northeast Wyoming. Coal mining is a highly cyclical industry, and producers have high fixed costs. Additionally, the coal industry is facing significant structural headwinds and powerful negative sentiment, owing to coal’s status as dirty energy. U.S. coal demand has been largely stagnant due to a combination of low natural gas prices and much stricter emission regulations. What we find attractive about Cloud Peak Energy is that the company’s ardent focus on cost control should enable the company to generate positive cash flows through the volatile demand and pricing cycles. The quality of the mining assets at Cloud Peak Energy also supports strong asset coverage, in our view. Finally, coal miners operating in the Powder River Basin continue to take market share from operators in the Appalachians, where the extraction costs are much higher. In the second quarter, we added to existing holdings in Masco Corp. (rated Ba3/BBB-). Masco manufactures a number of home-improvement and building products, including faucets, cabinets, architectural coatings and windows, and is one of the largest installers of insulation for new-home construction. Masco posted steady improvement in sales and EBITDA in 2013 consistent with improvement in the housing market. Additionally, the company continues to chip away at reducing its debt load. We added to our existing holding in a 2016 maturity. We believe Masco is an improving credit with an attractive yield in the front-end of the yield curve. During the fiscal year, another transaction of note was the swap of our holding in Sappi Papier 7.75% 7/15/17 (rated Ba2/BB) into a longer maturity Sappi Papier 6.625% 4/15/21(Ba2/BB). Sappi is a South African based company that is one of the global market leaders in paper. It is geographically diversified with 59% of sales in Europe, 23% in North America and 18% in South Africa. It is also a low cost leader 26 Brandes Core Plus Fixed Income Fund in the industry. More recently Sappi has undertaken a large capital expenditure program to convert two plants (one in North America and one in South Africa) to produce chemical cellulose. Chemical cellulose is a dissolving wood pulp that is in a wide range of consumer products from food to packaging, but in particular it is used as a fiber in clothing and textiles. With the recent plant conversions, Sappi has become the largest chemical cellulose producer in the world. We made our initial investment in Sappi in September 2013 as we viewed the company’s large capital expenditure program as a long-term positive. However, at that time, the company’s EBITDA was lower, free cash flow was negative and liquidity was stressed. Since our initial investment, the two plant conversions are now completed and fully operational, and we have seen Sappi return to positive free cash flow – allowing the company to pay down debt and improve leverage ratios. Similar to our investment in the 2017 maturity (mentioned above), we purchased first lien notes, which are secured by the company’s physical plant assets from several facilities worldwide. While we expect that credit metrics are at an inflection point and should continue to improve, the asset coverage provided by the first lien structure, we believe, gives us protection in the event that liquidity or credit metrics become further stressed. The transaction allowed us to move into a lower-priced issue and also pick up additional yield. Outlook We are as cautious today on the market as we have been over the last decade. Corporate credit spreads continue to grind tighter as many investors gravitate to any instrument offering an attractive yield. Balance sheets remain in good shape, but we are seeing signs that aggregate credit quality may have peaked and more companies are actively considering or implementing shareholder enhancement actions that are often detrimental to underlying credit quality. Agency mortgage-backed security spreads also remain tight. Even with the tapering program, the Fed is buying virtually all of the net new supply — creating a strong supply/demand imbalance in that market. Due to these concerns, we have positioned the Fund defensively. The duration of the Fund is near the bottom end of our duration range as we anticipate higher interest rates over the longer term. Our high-yield weighting is at the lowest level it has been in 10 years. Within the corporate bonds we hold, we have favored shorter to intermediate maturities. Finally, the securities that we have added recently fit the theme of offering, in our view, an attractive yield for strong asset coverage and steady and predictable cash flows. As a nimble manager, Brandes can take advantage of market dynamics and volatility to find potentially mispriced bonds, buying them at a discount to our estimates of their true worth. Importantly, amid constantly evolving and complex 27 Brandes Core Plus Fixed Income Fund markets, look to Brandes to consistently employ a straightforward, transparent and focused approach to pursuing value on your behalf. Sincerely yours, The Brandes Fixed Income Investment Committee Brandes Investment Trust Timothy Doyle, CFA, Chuck Gramling, CFA, David Gilson, CFA Duration: The weighted maturity of a fixed-income investment’s cash flows, used in the estimation of the price sensitivity of fixed-income securities for a given change in interest rates. EBITDA: Earnings before interest, taxes, depreciation and amortization Free Cash Flow: Operating cash flow less capital expenditures Source for bond ratings: Moody’s and Standard & Poor’s. Bond ratings are grades given to bonds that indicate their credit quality as determined by a private independent rating service such as Standard & Poor’s.The firm evaluates a bond issuer’s financial strength, or its ability to pay a bond’s principal and interest in a timely fashion.Ratings are expressed as letters ranging from ‘AAA’, which is the highest grade, to ‘D’, which is the lowest grade. In limited situations when the rating agency has not issued a formal rating, the Advisor will classify the security as nonrated. Yield: Annual income from the investment (dividend, interest, etc.) divided by the current market price of the investment. Past performance does not guarantee future results. Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund. You could lose money on your investment in the Fund, or the Fund could underperform other investments. As with most fixed income funds, the income on and value of your shares in the Fund will fluctuate along with interest rates. 28 Brandes Core Plus Fixed Income Fund When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the Fund’s average portfolio maturity and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. Below investment grade debt securities are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness. The market prices of these debt securities may fluctuate more than the market prices of investment grade debt securities and may decline significantly in periods of general economic difficulty. Investing in foreign securities poses additional risks. The performance of foreign securities can be adversely affected by the different political, regulatory and economic environments and other overall economic conditions in the countries where the Fund invests. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies may experience substantial fluctuations or steady devaluation relative to the U.S. dollar. Mortgage-related securities are subject to certain additional risks. Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates. As a result, when holding mortgage-related securities in a period of rising interest rates, a Fund may exhibit additional volatility. In addition, mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of a Fund because it will have to reinvest that money at the lower prevailing interest rates. Please refer to the Schedule of Investments in the report for complete holdings information.Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not a recommendation to buy or sell any security. Investment performance reflects fee waivers and/or reimbursement of expenses.In the absence of such waivers/reimbursements, total return would be reduced. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. Must be preceded or accompanied by a prospectus. 29 Brandes Core Plus Fixed Income Fund Index Guide The Barclays U.S. Aggregate Bond Index is an unmanaged index consisting of U.S. dollar-denominated, fixed-rate, taxable bonds. The U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar-denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS. The U.S. Aggregate rolls up into other Barclays Capital flagship indices such as the multi-currency Global Aggregate Index and the U.S. Universal Index, which includes high yield and emerging markets debt. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The index is a total return index which reflects the price changes and interest of each bond in the index. Please note that all indices are unmanaged are not available for direct investment. The Brandes Core Plus Fixed Income Fund is distributed by Quasar Distributors, LLC. 30 Brandes Core Plus Fixed Income Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes Core Plus Fixed Income Fund – Class I from its inception (December 28, 2007) to September 30, 2014 and in the Barclays Capital U.S. Aggregate Index. Value of $10,000 Investment vs Barclays Capital U.S. Aggregate Index Average Annual Total Return Periods Ended September 30, 2014 One Three Five Since Year Years Years Inception(1) Brandes Core Plus Fixed Income Fund Class A* 3.52% 4.47% 6.07% 4.29% Class A* (with maximum sales charge) -0.40% 3.17% 5.26% 3.70% Class E* 3.86% 4.77% 6.24% 4.43% Class I 4.10% 4.95% 6.45% 4.61% Barclays Capital U.S. Aggregate Index 3.96% 2.43% 4.12% 4.72% The inception date is December 28, 2007. * Performance shown prior to January 31, 2013 for Class A shares reflects the performance of Class I shares adjusted to reflect Class A expenses. Performance shown prior to May 28, 2008 for Class E shares reflects the performance of Class I shares adjusted to reflect Class E expenses. Performance data quoted represents past performance; past performance does not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. 31 Brandes Core Plus Fixed Income Fund The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of Fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2014 ­ The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 32 Brandes Credit Focus Yield Fund Dear Shareholder: The Brandes Credit Focus Yield Fund (Class I Shares) gained 3.20% during the 12 months ended September 30, 2014, while its benchmark, the Barclays U.S. Intermediate Credit Bond Index, returned 4.04%. In this letter, we will examine the sector- and security-specific factors that affected the Fund’s performance.We will also review changes in the Fund’s composition during the fiscal year and how the Fund is positioned for the future. The Markets Fixed-income markets maintained their upward trajectory for the most part of the last 12 months amid a number of positive themes that helped drive returns in all taxable bond sectors. These included 1) continued easy monetary policy globally, especially in the United States; 2) strength of the U.S. economy, which has outperformed its developed-country peers; and 3) low volatility for much of the period. In February, the Board of Governors of the Federal Reserve System welcomed Janet Yellen as its 15th Chair, taking over the helm from Ben Bernanke to begin her four-year term in arguably the world’s most influential central bank. Ms. Yellen leads the Fed in determining the direction of U.S. monetary policy, pursuing three objectives: inflation control, full employment and stable economic growth. Capital markets had a generally positive reaction to the new Fed leader amid expectations that she would adhere to Mr. Bernanke’s blueprint on tapering the Fed’s quantitative-easing program as the U.S. economy gains further steam. Toward the close of the Fund’s fiscal year, the fixed-income markets experienced mini bouts of volatility, leading to negative returns for many taxable fixed-income asset classes in the third quarter of 2014. Treasury rates continued their largely unexpected downward path at the beginning of the quarter — with the 10-year U.S. Treasury touching a 2014 year-to-date low of 2.34% in late August. The persistent strength of U.S. Treasuries thus far in 2014 appeared to be fueled by Fed policy. While the central bank has been gradually unwinding the past several years’ easy monetary policy, it remains highly accommodative and historically unprecedented. During much of the 12-month period, geopolitical concerns weighed on investor sentiment. In the second quarter of 2014, the market was focused on the Russian annexation of Crimea, while in the third quarter the focus was on the escalation of violence from the Islamic State. 33 Brandes Credit Focus Yield Fund The Fund The Fund’s positive absolute performance during the fiscal year was led primarily by holdings in floating rate securities backed by pools of private student loans. Electric utilities were also strong contributors to performance during the period. The largest detractor from performance was the duration positioning of the Fund. We have biased the Fund within our range for higher interest rates in the long term by maintaining a relatively shorter duration in the range of 80-85% of the benchmark. This positioning detracted from performance as the 10-year U.S. Treasury rate dropped by approximately 0.15% during the trailing 12 months. During the third quarter, the Fund initiated a new position in Cloud Peak Energy (6.375% coupon rate, maturing in March 2024 and a rating of B1/BB-). Cloud Peak Energy is a pure play coal miner. It is the lowest-cost player in the lowest cost-mining region in the world — the Powder River Basin, located in southeast Montana and northeast Wyoming. Coal mining is a highly cyclical industry, and producers have high fixed costs. Additionally, the coal industry is facing significant structural headwinds and powerful negative sentiment, owing to coal’s status as dirty energy. U.S. coal demand has been largely stagnant due to a combination of low natural gas prices and much stricter emission regulations. What we find attractive about Cloud Peak Energy is that the company’s ardent focus on cost control should enable the company to generate positive cash flows through the volatile demand and pricing cycles. The quality of the mining assets at Cloud Peak Energy also supports strong asset coverage, in our view. Finally, coal miners operating in the Powder River Basin continue to take market share from operators in the Appalachians, where the extraction costs are much higher. In the second quarter, we added to existing holdings in Masco Corp. (rated Ba3/BBB-). Masco manufactures a number of home-improvement and building products, including faucets, cabinets, architectural coatings and windows, and is one of the largest installers of insulation for new-home construction. Masco posted steady improvement in sales and EBITDA in 2013 consistent with improvement in the housing market. Additionally, the company continues to chip away at reducing its debt load. We added to our existing holding in a 2016 maturity. We believe Masco is an improving credit with an attractive yield in the front-end of the yield curve. During the fiscal year, another transaction of note was the swap of our holding in Sappi Papier 7.75% 7/15/17 (rated Ba2/BB) into a longer maturity Sappi Papier 6.625% 4/15/21(Ba2/BB). Sappi is a South African based company that is one of the global market leaders in paper. It is geographically diversified with 59% of sales in Europe, 23% in North America and 18% in South Africa. It is also a low cost leader 34 Brandes Credit Focus Yield Fund in the industry. More recently Sappi has undertaken a large capital expenditure program to convert two plants (one in North America and one in South Africa) to produce chemical cellulose. Chemical cellulose is a dissolving wood pulp that is in a wide range of consumer products from food to packaging, but in particular it is used as a fiber in clothing and textiles. With the recent plant conversions, Sappi has become the largest chemical cellulose producer in the world. We made our initial investment in Sappi in September 2013 as we viewed the company’s large capital expenditure program as a long-term positive. However, at that time, the company’s EBITDA was lower, free cash flow was negative and liquidity was stressed. Since our initial investment, the two plant conversions are now completed and fully operational, and we have seen Sappi return to positive free cash flow – allowing the company to pay down debt and improve leverage ratios. Similar to our investment in the 2017 maturity (mentioned above), we purchased first lien notes, which are secured by the company’s physical plant assets from several facilities worldwide. While we expect that credit metrics are at an inflection point and should continue to improve, the asset coverage provided by the first lien structure, we believe, gives us protection in the event that liquidity or credit metrics become further stressed. The transaction allowed us to move into a lower-priced issue and also pick up additional yield. Outlook We are as cautious today on the market as we have been over the last decade. Corporate credit spreads continue to grind tighter as many investors gravitate to any instrument offering an attractive yield. Balance sheets remain in good shape, but we are seeing signs that aggregate credit quality may have peaked and more companies are actively considering or implementing shareholder enhancement actions that are often detrimental to underlying credit quality. Agency mortgage-backed security spreads also remain tight. Even with the tapering program, the Fed is buying virtually all of the net new supply — creating a strong supply/demand imbalance in that market. Due to these concerns, we have positioned the Fund defensively. The duration of the Fund is near the bottom end of our duration range as we anticipate higher interest rates over the longer term. Our high-yield weighting is at the lowest level it has been in 10 years. Within the corporate bonds we hold, we have favored shorter to intermediate maturities. Finally, the securities that we have added recently fit the theme of offering, in our view, an attractive yield for strong asset coverage and steady and predictable cash flows. As a nimble manager, Brandes can take advantage of market dynamics and volatility to find potentially mispriced bonds, buying them at a discount to our 35 Brandes Credit Focus Yield Fund estimates of their true worth. Importantly, amid constantly evolving and complex markets, look to Brandes to consistently employ a straightforward, transparent and focused approach to pursuing value on your behalf. Sincerely yours, The Brandes Fixed Income Investment Committee Brandes Investment Trust Timothy Doyle, CFA, Chuck Gramling, CFA, David Gilson, CFA Duration: The weighted maturity of a fixed-income investment’s cash flows, used in the estimation of the price sensitivity of fixed-income securities for a given change in interest rates. EBITDA: Earnings before interest, taxes, depreciation and amortization Free Cash Flow: Operating cash flow less capital expenditures Source for bond ratings: Moody’s and Standard & Poor’s. Bond ratings are grades given to bonds that indicate their credit quality as determined by a private independent rating service such as Standard & Poor’s.The firm evaluates a bond issuer’s financial strength, or its ability to pay a bond’s principal and interest in a timely fashion.Ratings are expressed as letters ranging from ‘AAA’, which is the highest grade, to ‘D’, which is the lowest grade. In limited situations when the rating agency has not issued a formal rating, the Advisor will classify the security as nonrated. Yield: Annual income from the investment (dividend, interest, etc.) divided by the current market price of the investment. Past performance does not guarantee future results. Because the values of the Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund. You could lose money on your investment in the Fund, or the Fund could underperform other investments. As with most fixed income funds, the income on and 36 Brandes Credit Focus Yield Fund value of your shares in the Fund will fluctuate along with interest rates. When interest rates rise, the market prices of the debt securities the Fund owns usually decline. When interest rates fall, the prices of these securities usually increase. Generally, the longer the Fund’s average portfolio maturity and the lower the average quality of its portfolio, the greater the price fluctuation. The price of any security owned by the Fund may also fall in response to events affecting the issuer of the security, such as its ability to continue to make principal and interest payments or its credit rating. Below investment grade debt securities are speculative and involve a greater risk of default and price change due to changes in the issuer’s creditworthiness. The market prices of these debt securities may fluctuate more than the market prices of investment grade debt securities and may decline significantly in periods of general economic difficulty. Investing in foreign securities poses additional risks. The performance of foreign securities can be adversely affected by the different political, regulatory and economic environments and other overall economic conditions in the countries where the Fund invests. Emerging country markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies may experience substantial fluctuations or steady devaluation relative to the U.S. dollar. Mortgage-related securities are subject to certain additional risks. Rising interest rates tend to extend the duration of mortgage-related securities, making them more sensitive to changes in interest rates. As a result, when holding mortgage-related securities in a period of rising interest rates, a Fund may exhibit additional volatility. In addition, mortgage-related securities are subject to prepayment risk. When interest rates decline, borrowers may pay off their mortgages sooner than expected. This can reduce the returns of a Fund because it will have to reinvest that money at the lower prevailing interest rates. Please refer to the Schedule of Investments in the report for complete holdings information.Fund holdings, geographic allocations and/or sector allocations are subject to change at any time and are not a recommendation to buy or sell any security. Investment performance reflects fee waivers and/or reimbursement of expenses.In the absence of such waivers/reimbursements, total return would be reduced. The foregoing reflects the thoughts and opinions of Brandes Investment Partners® exclusively and is subject to change without notice. Brandes Investment Partners® is a registered trademark of Brandes Investment Partners, L.P. in the United States and Canada. 37 Brandes Credit Focus Yield Fund Must be preceded or accompanied by a prospectus. Index Guide The Barclays U.S. Intermediate Credit Bond Index is an unmanaged index consisting of U.S. dollar-denominated, publicly issued, fixed-rate corporate securities. The index includes securities in the intermediate maturity range of the U.S. Credit Index. The Credit Index includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity, and quality requirements. The index is a total return index which reflects the price changes and interest of each bond in the index. One cannot invest directly in an index. Please note that all indices are unmanaged are not available for direct investment. The Brandes Credit Focus Yield Fund is distributed by Quasar Distributors, LLC.­ 38 Brandes Credit Focus Yield Fund The following chart compares the value of a hypothetical $10,000 investment in the Brandes Credit Focus Yield Fund – Class I from September 30, 2004 to September 30, 2014 as compared with the Barclays Capital U.S. Intermediate Credit Index. Value of $10,000 Investment vs Barclays Capital U.S. Intermediate Credit Index Average Annual Total Return Periods Ended September 30, 2014** One Five Ten Since Year Years Years Inception(1) Brandes Credit Focus Yield Fund Class A* 2.94% 6.74% 4.51% 5.92% Class A* (with maximum sales charge) -0.96% 5.92% 4.11% 5.64% Class I 3.20% 7.04% 4.80% 6.20% Barclays Capital U.S. Intermediate Credit Index 4.04% 5.17% 4.88% 6.00% The inception date is June 29, 2000. * Performance shown prior to March 1, 2012 for Class A shares reflects the performance of Class I shares adjusted to reflect Class A expenses. ** Prior to February 1, 2012, the Advisor managed a private investment fund with an investment objective, investment policies and strategies that were, in all material respects, equivalent to those of the Brandes Credit Focus Yield Fund. The performance information shown for the Class I shares for periods before February 1, 2012 is that of the private investment fund and reflects the net expenses of the private investment fund. The performance of the private investment fund prior to February 1, 2012 is based on a calculation method that is different from the standardized calculation method prescribed by the SEC. The performance information shown for the Class A shares has been adjusted to reflect the differences in the net expense ratios between the Class I and A shares. The private investment fund was not registered under the Investment Company Act of 1940 (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code of 1986, which, if applicable, may have adversely affected its performance. 39 Brandes Credit Focus Yield Fund Performance data quoted represents past performance; past performance does not indicate future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 800-331-2979. The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Advisor has a fee waiver arrangement in place to limit the Fund’s annual operating expenses. Sector Allocation as a Percentage of Total Investments as of September 30, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. 40 Brandes Investment Trust Expense Example (Unaudited) As a shareholder of a Fund, you incur ongoing costs, including investment advisory and administrative fees and other fund expenses. The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2014 to September 30, 2014 (the “Period”). Actual Expenses This section provides information about actual account values and actual expenses. The “Ending Account Value” shown is derived from each Fund’s actual return. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Class A Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund 1.19% Global Equity Fund 1.25% Emerging Markets Fund 1.37% International Small Cap Fund 1.40% Core Plus Fixed Income Fund 0.70% Credit Focus Yield Fund 0.95% Class C Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund 1.93% Global Equity Fund 2.00% Emerging Markets Fund 2.12% International Small Cap Fund 2.14% 41 Brandes Investment Trust Class E Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund 1.19% Global Equity Fund 1.25% Core Plus Fixed Income Fund 0.70% Class I Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund 1.00% Global Equity Fund 1.00% Emerging Markets Fund 1.12% International Small Cap Fund 1.15% Core Plus Fixed Income Fund 0.50% Credit Focus Yield Fund 0.70% Hypothetical Example for Comparison Purposes This section provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Fund’s actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the last column of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 42 Brandes Investment Trust Class A Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund 1.19% Global Equity Fund 1.25% Emerging Markets Fund 1.37% International Small Cap Fund 1.40% Core Plus Fixed Income Fund 0.70% Credit Focus Yield Fund 0.95% Class C Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund 1.93% Global Equity Fund 2.00% Emerging Markets Fund 2.12% International Small Cap Fund 2.14% Class E Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund 1.19% Global Equity Fund 1.25% Core Plus Fixed Income Fund 0.70% Class I Expenses Beginning Ending Annual Paid Account Account Expense During Fund Value Value Ratio the Period* International Equity Fund 1.00% Global Equity Fund 1.00% Emerging Markets Fund 1.12% International Small Cap Fund 1.15% Core Plus Fixed Income Fund 0.50% Credit Focus Yield Fund 0.70% * Expenses are equal to the Funds’ expense ratio for the period, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 43 Brandes International Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2014 Shares Value COMMON STOCKS – 90.14% Austria – 1.21% Erste Group Bank AG $ Brazil – 3.38% Banco Santander Brasil SA – ADR Centrais Electricas Brasileiras SA – ADR Embraer SA – ADR Tim Participacoes SA – ADR China – 1.45% China Mobile Ltd. France – 10.95% Carrefour SA Compagnie De Saint – Gobain GDF Suez Orange SA Renault SA Sanofi Germany – 0.76% Deutsche Telekom AG Hong Kong – 1.19% First Pacific Co. Ltd. Ireland – 3.09% CRH Plc Willis Group Holdings Plc Italy – 6.45% ENI SpA(b) Intesa Sanpaolo SpA Savings Shares Italcementi Fabbriche Riunite Cemento SpA Telecom Italia SpA(a) Telecom Italia SpA Savings Shares Japan – 22.48% Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. Honda Motor Co. Ltd. Mitsubishi Tanabe Pharma Corp. Mitsubishi UFJ Financial Group, Inc. MS&AD Insurance Group Holdings Nissan Motor Co. Ltd. Sompo Japan Nipponkoa Holdings, Inc. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. Tokio Marine Holdings, Inc. Toyota Motor Corp. Mexico – 1.99% America Movil SAB de CV – ADR Cemex SAB de CV – ADR(a) Netherlands – 4.52% Aegon NV Royal Ahold NV Unilever NV Russia – 2.75% Gazprom OAO Lukoil OAO Lukoil OAO – ADR Singapore – 0.70% Flextronics International Ltd.(a) The accompanying notes are an integral part of these Schedules of Investments. 44 Brandes International Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2014 (continued) Shares Value South Korea – 3.03% Hyundai Mobis Co. Ltd. $ POSCO Sweden – 1.63% LM Ericsson Telefon AB Class B Switzerland – 3.26% Swiss Re AG UBS AG United Kingdom – 21.30% Barclays Plc BP Plc British Sky Broadcasting Group Plc G4S Plc GlaxoSmithKline Plc HSBC Holdings Plc Imperial Tobacco Group Plc J. Sainsbury Plc Kingfisher Plc Marks & Spencer Group Plc Tesco Plc WM. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $502,968,438) $ PREFERRED STOCKS – 1.94% Brazil – 1.94% Petroleo Brasileiro SA – ADR $ Telefonica Brasil SA – ADR TOTAL PREFERRED STOCKS (Cost $10,823,647) $ Principal Amount Value TIME DEPOSIT – 9.47% State Street Euro Dollar Time Deposit, 0.010%, due 10/01/14 $ $ TOTAL TIME DEPOSIT (Cost $51,826,073) $ Total Investments (Cost $565,618,158) – 101.55% $ Liabilities in Excess of Other Assets – (1.55%) ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. (b) All or portion of the security is out on loan.See Note 2H in the Notes to Financial Statements. The accompanying notes are an integral part of these Schedules of Investments. 45 Brandes International Equity Fund SCHEDULE OF INVESTMENTS BY INDUSTRY — September 30, 2014 (Unaudited) COMMON STOCKS Aerospace & Defense % Auto Components % Automobiles % Banks % Building Products % Capital Markets % Commercial Services & Supplies % Communications Equipment % Construction Materials % Diversified Financial Services % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Insurance % Media % Metals & Mining % Multiline Retail % Multi-Utilities % Oil, Gas & Consumable Fuels % Pharmaceuticals % Specialty Retail % Technology Hardware, Storage & Peripherals % Tobacco % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % TIME DEPOSIT % TOTAL INVESTMENTS % Liabilities in Excess of Other Assets )% TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedules of Investments. 46 Brandes Global Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2014 Shares Value COMMON STOCKS – 90.29% Auto Components – 2.06% Hyundai Mobis Co. Ltd. $ Automobiles – 4.91% Honda Motor Co. Ltd. Nissan Motor Co. Ltd. Toyota Motor Corp. Banks – 11.74% Bank of America Corp. Barclays Plc Citigroup, Inc. Erste Group Bank AG HSBC Holdings Plc Mitsubishi UFJ Financial Group, Inc. PNC Financial Services Group, Inc. Turkiye Garanti Bankasi AS Wells Fargo & Co. Beverages – 1.88% Pepsico, Inc. Building Products – 1.75% Masco Corp. Capital Markets – 5.41% Bank of New York Mellon Corp. State Street Corp. UBS AG Communications Equipment – 1.65% LM Ericsson Telefon AB Class B Construction Materials – 1.65% CRH Plc Diversified Financial Services – 1.43% Deutsche Boerse AG Diversified Telecommunication Services – 2.99% Nippon Telegraph & Telephone Corp. Telecom Italia SpA Savings Shares Electric Utilities – 1.22% Exelon Corp. Electronic Equipment, Instruments & Components – 1.47% Corning, Inc. Food & Staples Retailing – 6.30% Carrefour SA J. Sainsbury Plc Royal Ahold NV Tesco Plc WM. Morrison Supermarkets Plc Food Products – 1.84% Unilever NV Health Care Providers & Services – 1.66% Express Scripts Holding Co.(a) Hotels, Restaurants & Leisure – 1.43% Genting Malaysia Berhad Insurance – 4.19% MS&AD Insurance Group Holdings Sompo Japan Nipponkoa Holdings, Inc. Swiss Re AG Tokio Marine Holdings, Inc. Media – 1.44% British Sky Broadcasting Group Plc The accompanying notes are an integral part of these Schedules of Investments. 47 Brandes Global Equity Fund SCHEDULE OF INVESTMENTS — September 30, 2014 (continued) Shares Value Multiline Retail – 0.97% Marks & Spencer Group Plc $ Multi–Utilities – 2.57% GDF Suez Oil, Gas & Consumable Fuels – 7.67% BP Plc Chesapeake Energy Corp. ENI SpA Gazprom OAO Lukoil OAO – ADR Pharmaceuticals – 10.86% Daiichi Sankyo Co. Ltd. Eli Lilly & Co. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi Software – 2.01% Microsoft Corp. Technology Hardware, Storage & Peripherals – 4.05% Canon, Inc. Samsung Electronics Co. Ltd. Western Digital Corp. Tobacco – 2.20% Imperial Tobacco Group Plc Wireless Telecommunication Services – 4.94% America Movil SAB de CV – ADR China Mobile Ltd. Tim Participacoes SA – ADR TOTAL COMMON STOCKS (Cost $37,722,786) $ PREFERRED STOCKS – 1.61% Oil, Gas & Consumable Fuels – 1.61% Petroleo Brasileiro SA – ADR $ TOTAL PREFERRED STOCKS (Cost $686,402) $ Principal Amount Value REPURCHASE AGREEMENTS – 7.34% State Street Bank and Trust Repurchase Agreement, (Dated 09/30/14), due 10/01/2014, 0.00% [Collateralized by $3,625,700 U.S. Treasury Note, 1.50%, 08/31/18, (Market Value $3,628,507)] (proceeds $3,557,287) $ $ TOTAL REPURCHASE AGREEMENTS (Cost $3,557,287) $ Total Investments (Cost $41,966,475) – 99.24% $ Other Assets in Excess of Liabilities – 0.76% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a) Non-income producing security. The accompanying notes are an integral part of these Schedules of Investments. 48 Brandes Global Equity Fund SCHEDULE OF INVESTMENTS BY COUNTRY — September 30, 2014 (Unaudited) COMMON STOCKS Austria % Brazil % China % France % Germany % Ireland % Italy % Japan % Malaysia % Mexico % Netherlands % Russia % South Korea % Sweden % Switzerland % Turkey % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS Brazil % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedules of Investments. 49 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS — September 30, 2014 Shares Value COMMON STOCKS – 83.43% Austria – 1.86% Erste Group Bank AG $ Brazil – 11.99% Banco Bradesco SA Banco do Brasil SA Centrais Electricas Brasileiras SA – ADR Companhia de Saneamento Basico Companhia Paranaense de Energia Embraer SA – ADR Marfrig Global Foods SA(a) Tim Participacoes SA – ADR Viver Incorporadora e Construtora SA(a) China – 8.53% Bosideng International Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd.(a)(c)(e) China Mobile Ltd. China Yuchai International Ltd. Dongfeng Motor Group Co. Ltd. Weiqiao Textile Co. Yingde Gases Group Co. Ltd. Cyprus – 1.43% Globaltrans Investment Plc – GDR TCS Group Holding – GDR(a) Czech Republic – 1.59% Telefonica Czech Republic AS Hong Kong – 5.54% Chow Tai Fook Jewellery Group Ltd. Dickson Concepts International Ltd. First Pacific Co. Ltd. Lifestyle International Holdings Ltd.(c)(e) Luk Fook Holdings International Ltd. Yue Yuen Industrial Holdings Ltd. Hungary – 2.88% Chemical Works of Gedeon Richter Plc Magyar Telekom Telecommunications Plc(a) India – 5.03% Indian Oil Corp. Ltd. Reliance Infrastructure Ltd. Tata Chemicals Ltd. United Phosphorus Ltd. Indonesia – 1.30% PT XL Axiata Tbk Luxembourg – 1.10% Adecoagro SA(a) Malaysia – 0.87% Genting Malaysia Berhad Mexico – 2.85% America Movil SAB de CV – ADR Cemex SAB de CV – ADR(a) Desarrolladora Homex S.A.B. de C.V.(a)(c)(e) The accompanying notes are an integral part of these Schedules of Investments. 50 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS — September 30, 2014 (continued) Shares Value Urbi Desarrollos Urbanos SA de CV(a)(c)(e) $ Pakistan – 1.13% Nishat Mills Ltd. Panama – 2.28% Banco Latinoamericano de Comercio Exterior SA Copa Holdings SA Russia – 7.97% Gazprom OAO – ADR Lukoil OAO – ADR RusHydro OJSC – ADR RusHydro OJSC Sberbank of Russia – ADR Singapore – 0.44% Haw Par Corp. Ltd. South Korea – 17.74% Hana Financial Group, Inc. Hyundai Mobis Co. Ltd. KB Financial Group, Inc. KB Financial Group, Inc. – ADR KIA Motors Corp. Lotte Confectionery Co. Ltd. POSCO Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. – ADR Shinhan Financial Group Co. Ltd. Turkey – 6.04% Aygaz AS Haci Omer Sabanci Holding AS Selcuk Ecza Deposu Ticaret ve Sanayi A.S. Turkiye Garanti Bankasi AS Turkiye Vakiflar Bankasi Tao United Kingdom – 2.86% APR Energy Plc ITE Group Plc Standard Chartered Plc TOTAL COMMON STOCKS (Cost $1,253,708,244) $ PARTICIPATORY NOTES – 0.94% Saudi Arabia – 0.94% Etihad Etisalat Co.(a)(b)(c) $ TOTAL PARTICIPATORY NOTES (Cost $10,618,513) $ PREFERRED STOCKS – 9.67% Argentina – 0.03% Nortel Inversora SA – ADR $ Brazil – 6.31% Banco Bradesco SA Companhia Paranaense de Energia – ADR Petroleo Brasileiro SA – ADR Telefonica Brasil SA – ADR Colombia – 1.00% Grupo Aval Acciones y Valores – ADR The accompanying notes are an integral part of these Schedules of Investments. 51 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS — September 30, 2014 (continued) Shares Value Russia – 1.52% Surgutneftegas OJSC – ADR $ Surgutneftegaz OJSC South Korea – 0.81% Hyundai Motor Co. TOTAL PREFERRED STOCKS (Cost $126,136,102) $ REAL ESTATE INVESTMENT TRUSTS – 3.03% Mexico – 3.03% Macquarie Mexico Real Estate Management SA de CV TF Administradora Industrial S de RL de CV TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $43,278,574) $ Principal Amount Value CONVERTIBLE BONDS – 0.05% Brazil – 0.05% Viver Incorporadora e Construtora SA 2.000%, 08/06/2016(c)(d) $ $ TOTAL CONVERTIBLE BONDS (Cost $1,488,955) $ REPURCHASE AGREEMENTS – 2.55% State Street Bank and Trust Repurchase Agreement, (Dated 09/30/14), due 10/01/14, 0.00% [Collateralized by $38,390,000 Freddie Mac Bond, 2.08%, 10/17/22, (Market Value $37,301,405)] (proceeds $36,567,185) $ $ TOTAL REPURCHASE AGREEMENTS (Cost $36,567,185) $ The accompanying notes are an integral part of these Schedules of Investments. 52 Brandes Emerging Markets Fund SCHEDULE OF INVESTMENTS — September 30, 2014 (continued) Shares Value SHORT TERM INVESTMENTS – 0.00% Money Market Fund – 0.00% 2 Northern Institutional Treasury Portfolio, 0.010% $
